                 Case
AO 199A (Rev. 12/11- EDCA1:18-cr-00246-DAD-BAM                      Document
                          [Fresno]) Order Setting Conditions of Release        110 Filed 04/17/20 Page
                                                                                                     Page11 of
                                                                                                            of 3   3   Pages



                                  UNITED STATES DISTRICT COURT
                                                                 for the
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )              Case No.      1:18-cr-00246-DAD-BAM
RICHARD ZEPEDA-NAVARRO,                                           )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:         U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                       Place

      before District Judge Dale A. Drozd in Courtroom 5

      on                                                  May 4, 2020 at 10:00 AM
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


*** RELEASE IS DELAYED UNTIL Monday 4/20/2020 at 9:00 A.M. ***
                Case
 AO 199B (Rev. 09/08-   1:18-cr-00246-DAD-BAM
                      EDCA                                         Document
                           [Fresno]) Additional Conditions of Release (General)    110 Filed 04/17/20 Page 2 of Page
                                                                                                                 3                       2 of   3 Pages

 ZEPEDA-Navarro, Ricardo
 Dkt. No. 1:18cr0246-DAD-BAM-04
                            ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
 ;     (7)       The defendant must:

       ;         (a) report on a regular basis to the following agency:
                     Pretrial Services and comply with their rules and regulations;
       ;         (b) report as directed to the Pretrial Services Agency on the first working day following your release from custody;
       ;         (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
                     without prior approval of PSO; travel restricted to the ED-CA, unless otherwise approved in advance by PSO;
       ;         (d) report any contact with law enforcement to your PSO within 24 hours;
       ;         (e) not associate or have any contact with: any co-defendants, unless in the presence of counsel or otherwise approved
                     in advance by the PSO;
       ;         (f) comply with the active protection order, which is set to expire on November 9, 2020;
       ;         (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                     dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                     currently under your control;
       ;         (h) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                     costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
       ;         (i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
                     by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
                     medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
       ;         (j) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
                     as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
                     to pay, as determined by the PSO;
       ;         (k) cooperate in the collection of a DNA sample;
       ;         (l) clear any outstanding warrants within 120 days and provide proof of such to your PSO;
       ;         (m) following your release from custody; you must complete a 14-day quarantine period at your family residence.
                     During your 14-day quarantine period, you must remain inside your residence at all times, except for medical
                     needs pre-approved by the PSO. During this 14-day period, you must comply with any and all telephonic and
                     virtual (video) reporting instructions given to you by the Pretrial Services Office;
       ;         (n) not apply for or obtain a passport or any other traveling documents during the pendency of this case;
       ;         (o) your release on bond will be delayed until Monday, April 20, 2020, at 9:00 a.m., at which time you must report
                     to Pretrial Services as directed. If, however, you test positive for COVID-19 or develop symptoms of COVID-
                     19 prior to April 20, 2020, your release will be delayed until the Lerdo Detention Facility releases you from any
                     further isolation or quarantine.
•   AO 199(' 1 Re, 09 08- EDCA1:18-cr-00246-DAD-BAM
                               [Frc�111>JJ Advice nf'Pcnallrus
                      Case                                         Document 110 Filed 04/17/20PngePage3 3 ofof 3                   J    Poges

                                             ADVICE OF PENALTLES AND SANCTIONS

    TO THE DEFENDANT:         RICHARD ZEPEDA-NAVARRO
    YOU ARE ADVISED OF THE FOLLOWING PENALTIES ANO SANCTIONS:

           Violating any of the foregoing conditions of relea.-:e may result in the immediate issuance oJ a warrant for your arrest. a
    revocation of your release, an order of detention, a forfeiture of any bond, and a -prosecution for contempt of coun and could result in
    imprisonment a fine, or both.
           WhUe on release. iJ you commit a federal felony offense lhe punishment is an additional prison renn of not more than ten years
    and for a federal mjsdemeanor offense the punishment is an additional prison telll1 of nor more lhan one year. TI1is sentence will be
    consecutive (i.e.. in addition to) to any other sentence you receive.
           ft is a crime punishable by up to ten years in prison. and a $250.000 fine, or both. to: obstruct a criminal investigation;
    tamper wiU1 a witness, victim. or infomianr: retaliate or attempt to retaliate against a witness. vic'tim_ or informant; or intimidate or
    attempt ro inrimidate a witne:-s. victim, juror, infonnam. or officer of the coun. The penal Lies for tampering. retaliation. or intimidation
    are significantly more i-erious if they involve a killing or attempted killing.
           If. after release. you k.n(lwingly fail to appear as the conilitions of release require. or 10 surrender to serve a sentence.
    you may be prosecuted fro failing co appear or surrender and additional punishment may be imposed. If you are convicted of:
                       t
           (I) an ofense punishable by death. life. imprisonment. or imprisonment for a tem1 of fifteen years or more -you will be fined
                 not more than $250.000 or imprisoned fon.1ot more than IO years, or both:
           (]) an offense punishable by imprisonment for a tem1 of five years or more. but less than fifteen years - you will be fined not
                 more than$250.000 or imprisoned for not more than five years, or both:
           (3) any other felony- you will be fined not more than $250.000 or imprisoned not more than rwo years. or both;
           (4) a mi.�demcanor- you will be fined not more than$ 100.000 or imprisoned not more than one year. or both.
           A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
    addilio1L a failure to appear or surrender may result in ilie forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

           I acknowledge that i am the defendant in this case and that l am aware of the conditions of release. I promise to obey all
    conditions of release, to appear as directed. and surrender to serv y sentence imp . d. I am aware of the penalties and sanctions :;et
    forth above.




                                                 Directions to the United States Marshal

    ( ✓ ) The defendant is ORDERED released after processing.




    Date:
                 April 17, 2020
                                                                                         Judldal Oj)h-er ·s Slg11mure


                                                                                DALE A DROZD. DTSTRICT JUDGE
                                                                                           Printed name anti ti'rlt'




                       DISTRfl3UTION·    COURT      DEFENDANT       PRETRIAL SERVICE       U.S. ATTORNEY           US. MARSHAL
